Citation Nr: 1011110	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  99-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to a higher initial rating for bilateral hearing 
loss disability, to-wit: a compensable rating prior March 26, 
1997; a rating greater than 10 percent from March 26, 1997 to 
June 16, 1998; a compensable rating from June 17, 1998 to 
January 3, 1999; a rating greater than 90 percent from 
January 4, 1999 to February 28, 2003; and a rating greater 
than 20 percent since March 1, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
January 1976.

This matter was last before the Board of Veterans' Affairs 
(Board) in July 2008, on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  A comprehensive review of the 
procedural history of this case is included in a March 2001 
Board remand; a May 2003 Board decision; a November 2003 
Joint Motion for Partial Remand submitted by the Veteran 
through counsel and VA before the Court of Appeals for 
Veterans Claims; an April 2004 Board remand; a December 2005 
Board decision; and a January 2007 Joint Motion for Remand, 
and will not be repeated herein.

The Veteran appealed the December 2005 decision to the Court 
of Appeals for Veterans Claims (Court).  The Veteran and VA 
filed a Joint Motion for Remand with the Court.  In a January 
2007 Order, the Court remanded the claim to the Board for 
compliance with the instructions in the Joint Motion. 

Upon review in July 2007, the Board remanded the appeal to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, and directed that the Veteran be afforded 
another examination in accordance with VA's duty to assist 
the Veteran in the development of his claim.  Subsequently, 
the Board reviewed the results of the September 2007 VA 
audiological examination, and, in the July 2008 decision, 
found it did not provide sufficient evidence to allow 
adjudication of this appeal. This matter must therefore again 
be REMANDED to the RO via the AMC to ensure compliance with 
applicable law.  VA will notify the Veteran if further action 
is required on his part.

In a September 2007 letter, the Veteran contended that he is 
entitled to an earlier effective date (specifically 
requesting January 1976 instead of October 1977) for his 
service-connected hearing loss.  The Veteran reiterated this 
contention in an August 2009 letter, noting that the matter 
had not been adjudicated by the RO.  As such, a claim of 
entitlement to an earlier effective date for hearing loss has 
been raised by the record.  Since this claim has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ), the 
Board does not have jurisdiction over it and it is REFERRED 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
RO/AMC action on the claim on appeal is warranted.

In December 2005, the Board denied the Veteran's claim of 
entitlement to an increased rating for his hearing loss 
disability.  In its December 2005 decision, the Board relied, 
in part, on the results of VA audiological examinations 
conducted in February 1999, February 2002, and September 
2004.  The reliability of the results from each of these 
examinations has been questioned and the January 2007 Joint 
Motion for Remand states that a June 1998 audiological 
examination "is judged to be the last reliable test for 
compensation and pension purposes."

Through its January 2007 Order, the Court remanded the appeal 
for the Board to discuss whether a thorough and 
contemporaneous examination was needed to properly adjudicate 
the claim and whether the Veteran was entitled to referral 
for an extraschedular evaluation of his hearing loss 
disability.  To comply with the Order, the Board remanded the 
claim in July 2007 for the provision of another examination 
and consideration of the claim for referral for an 
extraschedular evaluation.  An examination was provided in 
October 2007, but the results were again described as 
unacceptable for rating purposes.  In a November 2007 
Supplemental Statement of the Case, the RO denied entitlement 
to an increased rating and to referral for an extraschedular 
evaluation.

The Board observes that the Veteran, through his authorized 
representative, argued in a May 2008 brief that, because the 
October 2007 examination did not contain results from a 
Maryland CNC speech recognition test, the RO failed to comply 
with the July 2007 remand directives.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (A remand by the Board confers 
upon the Veteran, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).

Although, under the holding of Stegall, VA is required to 
comply with remand orders, under Dyment v. West, substantial, 
not absolute, compliance is required.  13 Vet.App. 141, 146-
47 (1999).  The July 2007 remand did request that "any and 
all indicated evaluations, studies, and tests deemed 
necessary by the examiner should be performed, to include a 
Maryland CNC speech recognition test."  Further, the October 
2007 examination report reflects that the speech recognition 
test was administered, but the "scores were not reported as 
they were considered unacceptable for rating purposes due to 
the pattern of responses."  See VA Audiological Examination 
Report of October 2007.  As such, the Board finds that the RO 
complied, substantially, with the July 2007 remand 
directives.  See Dyment, 13 Vet.App. at 146-47.

However, in order to further comply with the Court's January 
2007 Order, the Board again remanded the claim in a July 2008 
decision.  In the July 2008 decision, the Board requested 
that the claims file be returned to, and thoroughly reviewed 
by, the October 2007 examiner.  The examiner was requested to 
more fully explain why repeated audiological testing of the 
Veteran resulted in unacceptable results and to specifically 
state whether the Veteran had an organic or physical 
incapacity that affected his ability to undergo the test.  
The RO also was requested to reconsider whether referral for 
an extraschedular evaluation under 38 C.F.R. § 3.321 (2009) 
was warranted.

In October 2008, the prior VA examiner completed a report 
that reflected thorough review of the claims file and of the 
Veteran's medical history.  The examiner stated that there 
was no known physical incapacity that would prevent the 
Veteran from successfully completing a VA hearing evaluation 
and noted that the February 2002 examiner cited inconsistent 
behavioral responses.  The 2007/2008 examiner opined that, 
based on the unacceptable nature of the results from the four 
(4) prior examinations, it was not likely that further 
audiological testing would be useful.
  
In June and October 2009 supplemental statements of the case 
(SSOCs), the RO again denied entitlement to an increased 
schedular evaluation for any of the time periods under 
consideration and to referral of the claim for consideration 
of an extraschedular evaluation.

The October 2008 VA examiner reviewed the medical history, 
explained that there was no apparent organic or physical 
reason why the Veteran could not complete a full hearing 
evaluation, and opined that further testing would not yield 
useful results.  The Veteran has alleged (see letter of June 
2009) that the unacceptable nature of his responses to the 
Maryland CNC word recognition tests may be attributable to 
"language difficulties, cultural difficulties, and 
understanding difficulties."  Although the file does not 
reflect any such linguistic, cultural, or comprehension 
difficulties, the Board observes that no examination report 
actually identifies any specific cause for the Veteran's 
apparent inability to successfully complete a full hearing 
evaluation (noting that the 2008 examination report merely 
rules out an organic or physical reason).

As the cause of the repeated unacceptable responses to VA 
hearing tests remains unidentified, the Board finds that 
further development of the claim is necessary.  Specifically, 
the AMC must make a determination as to whether or not a 
comprehensive medical examination would be helpful for the 
determination of an appropriate schedular evaluation of the 
Veteran's hearing loss.  If not, the AMC should refer the 
claim to the Director of Compensation and Pension Services to 
consider whether an extraschedular evaluation is warranted.  
The Board stresses to the Veteran that "[t]he duty to assist 
is not always a one-way street," Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), and it is his responsibility to 
cooperate with VA in the development of his claim.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

Due to the lack of acceptable medical evidence generated by 
repeated audiological examinations, the record suggests that 
(if further examination cannot be reasonably expected to 
provide an evidentiary basis for a schedular evaluation), the 
Veteran's disability picture may be so exceptional and 
unusual as to render impractical the application of the 
regular schedular criteria.  38 C.F.R. § 3.321(b) (2009).  
The Veteran has alleged that his hearing loss disability has 
substantially affected his employment and home life 
(statements of September 2007 and June 2009), a former 
employer has submitted a statement that the Veteran was 
terminated from employment as a result of his hearing 
disability (statement of May 2009), and the Veteran's family 
members have submitted statements reflecting that the 
disability interferes with home life and interpersonal 
relationships (September 2007 statements from the Veteran's 
spouse and two daughters).  As such, if no medical evidence 
can reasonably be expected to be obtained as the basis for a 
schedular evaluation, the criteria for referral for the 
assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) are met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board also has observed that, during the time the 
Veteran's claim has been on appeal, new case law has further 
specified (since the filing of his initial claim) the extent 
of VA's duty to notify under the Veterans Claims Assistance 
Act (VCAA).  In particular, the Veteran has not been notified 
as to how VA assigns disability ratings and effective dates, 
which is required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As the claim on appeal is again remanded for further 
development, the RO should notify the Veteran in accordance 
with the Dingess ruling.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include any additional 
VA or other treatment for hearing loss.  
The Veteran must be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file.  The RO/AMC must then 
obtain these records and associate them 
with the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform him and provide him an 
opportunity to submit copies of the 
outstanding medical records.

2.  Contemporaneously with its notice to 
the Veteran as detailed in paragraph 1, 
the RO/AMC must advise him in accordance 
with the Dingess decision as to the 
assignment of disability ratings and 
effective dates.  

3.  The RO/AMC will make a 
determination as to whether a 
comprehensive medical examination would 
be helpful for determining an 
appropriate schedular evaluation of the 
Veteran's hearing loss.

4. After the above has been completed, 
the RO/AMC must review the claims file, 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full, and undertake 
one (a or b) of the below actions:

a.  Schedule the Veteran for a 
comprehensive medical examination at 
an appropriate facility to determine 
the cause of his apparent incapacity 
to complete a full hearing 
evaluation and, if possible, the 
extent of his current hearing loss.  
A claims folder and a copy of this 
remand will be made available to the 
examiner for review in conjunction 
with the examination, and the 
examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.  

1.  The examiner is to be 
advised of the results of the 
repeated audiological 
examinations beginning in 
February 1999.  After 
conducting any necessary 
clinical studies and 
appropriate interviews with the 
Veteran, the examiner must 
address whether there is a 
physical, neurological, 
psychiatric, linguistic, 
cultural, comprehension, or any 
other identifiable cause for 
the examination results.  If 
possible, the examiner should 
determine the extent of the 
Veteran's current hearing loss.  

2.  Any necessary tests or 
studies must be conducted, and 
all clinical findings should be 
reported in detail and 
explained.  The examiner should 
discuss any pertinent evidence 
of record and cite to any 
medical treatises relied upon. 
A rationale must be provided 
for any findings rendered.  If 
the examiner is unable to 
render an opinion without 
resort to speculation, he or 
she should so state.

b.  Refer the case to the Under 
Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of 
whether an extraschedular evaluation 
is warranted pursuant to 38 C.F.R. § 
3.321 for the Veteran's service-
connected hearing loss disability.

5.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.  See 38 C.F.R. § 4.2 (2009) (If 
the findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  

6.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be provided a supplemental statement of 
the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised, again, that the Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



